            Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES                                 )
INTERNATIONAL PENSION FUND, by and through                  )
its Board of Trustees as administered by the Central        )
Collection Unit of the International Union of               )
Bricklayers and Allied Craftworkers                         )
620 F Street, N.W.                                          )
Washington, D.C. 20004,                                     )
                                                            )
                                      Plaintiff,            )
                                                            )
                       v.                                   )
                                                            )
RICI CORP.                                                  )
41 Liberty Avenue                                           )
Passaic, New Jersey 07055,                                  )
                                                            )
                Serve: Chief Executive Officer              )
                       Risto Trajkov                        )
                       41 Liberty Avenue                    )
                       Passaic, New Jersey 07055            )
                                                            )
                                      Defendant.            )

                                         COMPLAINT

                     (TO COLLECT CONTRIBUTIONS AND OTHER
                    AMOUNTS DUE TO EMPLOYEE BENEFIT FUND)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the following:

                                            PARTIES

       1.       Plaintiff, Bricklayers & Trowel Trades International Pension Fund ("International

Pension Fund") is an employee pension benefit plan as that term is defined in Section 3(1) of the

Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The

International Pension Fund is a multiemployer plan as that term is defined in Section 3(37) of

ERISA, 29 U.S.C. § 1002(37). The International Pension Fund was established and is maintained

in accordance with its Restated Agreement and Declaration of Trust. The International Pension
            Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 2 of 10



Fund is administered at 620 F Street, N.W., in Washington D.C. The members of the Board of

Trustees of the International Pension Fund are fiduciaries as provided in the International Pension

Fund’s Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,

29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the

International Pension Fund.

       2.       Defendant Rici Corp. is a New Jersey corporation and has an office located at 41

Liberty Avenue, in Passaic, New Jersey, and at all times relevant to this action has been an “employer

in an industry affecting commerce” as defined in Sections 3(5), (11), and (12) of ERISA, 29 U.S.C.

§§ 1002(5), (11) and (12).

                                 JURISDICTION AND VENUE

       3.       This is an action to collect contributions and other amounts due to an employee

pension benefit plan under the terms of a collective bargaining agreement and trust agreement and for

other appropriate equitable relief. This Court has subject matter jurisdiction under §§ 502(a)(3), (g)

and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3), (g) and 1145, and supplemental jurisdiction pursuant

to 28 U.S.C. § 1367.

       4.       This Court has personal jurisdiction over the Defendant pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2).

       5.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2).

                                              FACTS

       6.       Defendant Rici Corp. has been bound and signatory at all relevant times to collective

bargaining agreements with International Union of Bricklayers and Allied Craftworkers Local Union




                                                  2
            Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 3 of 10



No. 1 New York (“Collective Bargaining Agreements”), that govern the wages, benefits and terms

and conditions of employment of employees performing work for the Defendant.

       7.       Pursuant to the Collective Bargaining Agreements the Defendant agreed to pay certain

sums of money to the Plaintiff for all hours of work it performed covered by the Collective Bargaining

Agreements.

       8.       During the months of January 2018 through the present, the Defendant performed

work covered by the Collective Bargaining Agreements.

       9.       During the months of January 2019 through the present, Defendant has failed to report

and pay all amounts owing to the Plaintiff as required by the Collective Bargaining Agreements and

the Plaintiff’s Restated Agreement and Declaration of Trust.

       10.      During the months of June 2018 through December 2018, Defendant reported but

failed to timely pay all amounts owing to Plaintiff as required by the Collective Bargaining

Agreements and the Plaintiff’s Restated Agreement and Declaration of Trust.

       11.      Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(B) of ERISA, 29 U.S.C. § 1132(g)(2)(B), an employer

who fails to pay required contributions on time is liable for interest at the rate of 15% per annum from

the due date of each monthly payment.

       12.      Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer

who fails to pay required contributions on time also is liable for an amount equal to the greater of an

additional calculation of interest on the unpaid contributions at the rate of 15% per annum from the




                                                   3
          Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 4 of 10



due date of each monthly payment, or liquidated damages in the amount of 20% of the total

contributions owed.

        13.     Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer

who fails to pay required contributions is liable for all attorneys' fees and costs of collection.

                                               COUNT I

              (UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
                  AMOUNTS OWED TO EMPLOYEE BENEFIT FUND)

        14.     Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 13 as if fully set forth in this Count I.

        15.     During the months of January 2019 through the present, the Defendant has failed

to report and pay all contributions owing to the Plaintiff for covered work it performed within

Local 1 NY, cover group 1, and Local 1 NY, cover group 66, which is covered by the Collective

Bargaining Agreements.

        16.     Because Defendant has failed to comply with its duty to submit monthly hour

remittance reports, Plaintiff has been required to estimate the amount of contributions due by

Defendant for covered work performed to date.

        17.     The most recent 12 months for which Defendant reported hours to the Plaintiff for

covered work performed in Local 1 NY, cover group 1 was January 2018 through December 2018.

        18.     During these 12 months, Defendant reported a total of 10,341.96 hours, or an

average of 861.83 hours per month for covered work performed in Local 1 NY, cover group 1.




                                                    4
          Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 5 of 10



        19.    The applicable contribution rate payable to the Plaintiff for work performed in

Local 1 NY, cover group 1, during the period of January 2019 through May 2019 is $2.27 per

hour.

        20.    The Defendant therefore owes estimated monthly contributions of $1,956.35 per

month during each month from January 2019 through the present. Defendant therefore owes the

Plaintiff $9,781.75 ($1,956.35 x 5 months) in estimated contributions for covered work performed

during January 2019 through May 2019 within Local 1 NY, cover group 1.

        21.    The most recent 12 months for which Defendant reported hours to the Plaintiff for

covered work performed in Local 1 NY, cover group 66 was January 2018 through December

2018.

        22.    During these 12 months, Defendant reported a total of 5,892.48 hours, or an average

of 491.04 hours per month for covered work performed in Local 1 NY, cover group 66.

        23.    The applicable contribution rate payable to the Plaintiff for work performed in

Local 1 NY, cover group 66, during the period of January 2019 through May 2019 is $1.13 per

hour.

        24.    The Defendant therefore owes estimated monthly contributions of $554.88 per

month during each month from January 2019 through the present. Defendant therefore owes the

Plaintiff $2,774.40 ($554.88 x 5 months) in estimated contributions for covered work performed

during January 2019 through May 2019 within Local 1 NY, cover group 66.

        25.    Under the Collection Procedures and ERISA, the Defendant also owes interest at

the rate of 15% per annum from the due date of each monthly payment, and in addition an amount

equal to the greater of an additional calculation of interest on the unpaid contributions at the rate

of 15% per annum, or liquidated damages in the amount of 20% of the total contributions owed.




                                                 5
           Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 6 of 10



         26.    By virtue of the failure to pay all amounts as contractually required, the Defendant

is in contravention of the Collective Bargaining Agreements and the obligations under the

Plaintiff’s Restated Agreement and Declaration of Trust, the General Collection Procedures of the

Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and

Section 515 of ERISA.

         27.    The Plaintiff is entitled to judgment against the Defendant for all contributions owed,

plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to the greater of

an additional calculation of interest on the unpaid contributions at the rate of 15% per annum, or

liquidated damages in the amount of 20% of the total contributions owed, plus attorneys' fees and

costs.

         28.    Plaintiff will also seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages and attorneys’ fees and costs which become due, or are

estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment.

                                              COUNT II

                                 (AMOUNTS OWED FOR LATE
                                 CONTRIBUTION PAYMENTS)

         29.    Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 28 as if fully set forth in this Count II.

         30.    Defendant paid the contributions owed for work performed in Local 1 NY, cover

group 1, under the Collective Bargaining Agreements during the months of June 2018 through

December 2018 after the due date.




                                                    6
          Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 7 of 10



        31.      Defendant paid the contributions owed for work performed in Local 1 NY, cover

group 66, under the Collective Bargaining Agreements during the months of June 2018 through

September 2018, and November 2018 through December 2018 after the due date.

        32.      Pursuant to the International Pension Fund’s Restated Agreement and Declaration of

Trust and the General Collection Procedures of the Central Collection Unit of the International Union

of Bricklayers and Allied Craftworkers, the International Pension Fund is entitled to assess employers

that submit required monthly fringe benefit contributions by the due date for such payments with

interest at the rate of 15% per annum from the due date of each monthly payment, and in addition an

amount equal to the greater of an additional calculation of interest on the late paid contributions at the

rate of 15% per annum, or liquidated damages in the amount of 20% of the total late paid

contributions.

        33.      Defendant failed to submit its contributions for work performed in Local 1 NY, cover

group 1, from June 2018 through December 2018 by the due date for such payments. Defendant

therefore owes, and has failed to pay to the Plaintiff, the interest plus the greater of additional interest

or liquidated damages owed as a result of these late payments.

        34.      Defendant failed to submit its contributions for work performed in Local 1 NY, cover

group 66, from June 2018 through September 2018, and November 2018 through December 2018 by

the due date for such payments. Defendant therefore owes, and has failed to pay to the Plaintiff, the

interest plus the greater of additional interest or liquidated damages owed as a result of these late

payments.

        35.      The Plaintiff is entitled to judgment against the Defendant for liquidated damages on

the late paid contributions in the amount of $5,704.65 ($4,287.41 for Local 1 NY, cover group 1 +

$1,417.24 for Local 1 NY, cover group 66) (calculated at the rate of 20% of the late paid




                                                     7
            Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 8 of 10



contributions), plus interest to be calculated at the rate of 15% per annum from the due date of each

payment.

       WHEREFORE, Plaintiff prays judgment on Counts I and II as follows:

       A.       For estimated unpaid contributions in the amount of $12,556.15 due and owing to the

Plaintiff for work performed during the months of January 2019 through May 2019 in Local 1 NY,

cover group 1, and Local 1 NY, cover group 66, plus interest from the due date of each unpaid

monthly contribution payment through the date of judgment, plus an amount equal to the greater of

an additional calculation of interest on each unpaid monthly contribution payment from the due date

of each monthly payment through the date of judgment, or liquidated damages in the amount of 20%

of the total unpaid contributions owed, as provided for in the Plaintiff’s Restated Agreements and

Declarations of Trust, the General Collection Procedures of the Central Collection Unit of the

International Union of Bricklayers and Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

       B.       For $5,704.65 in liquidated damages (calculated at the rate of 20% of the delinquent

contributions) for late paid contributions owed for work performed in Local 1 NY, cover group 1, and

Local 1 NY, cover group 66, under the Agreements for various months within the period June 2018

through December 2018, plus interest to be calculated at the rate of 15% per annum from the due date

of each payment, as provided for in the Plaintiff’s Restated Agreements and Declarations of Trust,

the General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

       C.       Costs and reasonable attorneys' fees for collection as required by the Collective

Bargaining Agreements, Plaintiff’s Restated Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of judgment.




                                                 8
            Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 9 of 10



       D.       For such contributions, interest, liquidated damages, and reasonable attorneys’ fees

and costs that may accrue and/or are found to be due and owing to the Plaintiff subsequent to the

filing of this Complaint, during the pendency of this action, and up to the date of judgment.

       E.       Such further relief as the Court deems appropriate.

                                               Respectfully submitted,

Dated: June 12, 2019                           O’DONOGHUE & O’DONOGHUE LLP
                                               5301 Wisconsin Avenue, N.W., Suite 800
                                               Washington, D.C. 20015
                                               Telephone: (202) 362-0041
                                               Facsimile: (202) 237-1200
                                               cgilligan@odonoghuelaw.com


                                       By:     /s/ Charles W. Gilligan
                                               Charles W. Gilligan (Bar No. 394710)
                                               Attorney for the Plaintiff




                                                  9
        Case 1:19-cv-01715-DLF Document 1 Filed 06/12/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to be

served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 12th day of June 2019, on the

following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for Plan Benefits Security

                                            /s/ Charles W. Gilligan
                                                    Charles W. Gilligan
